Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-36 of T. Wantanabe et al., US 16/440,347 (Jun. 13, 2019) are pending.  Claims 10, 11, 14-26 and 29-34 to the non-elected inventions of Groups II and III stand withdrawn from consideration.  Claims 1-9, 12, 13, 27, 28, 35 and 36 are under examination and stand rejected.  

The Examiner introduces a new ground of rejection below, based that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  

Election/Restrictions 

Applicant previously elected Group I, claims 1-9, 12, 13, 27, 28, 35 and 36, with traverse in the Reply to Restriction Requirement filed on September 30, 2020.  Claims 10, 11, 14-26 and 29-34 to the non-elected inventions of Groups II and III stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction Requirement is hereby made Final.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-9, 12, 13, 27, 28, 35 and 36 under AIA  35 U.S.C. 103 as being unpatentable over D. Tsushima et al., US 2019/0203088 (2019) (“Tsushima”) is withdrawn in view of Applicant’s argument.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1)/(2) Rejection over T. Nakanishi et al., US 7,425,283 (2008) (“Nakanishi”)  

Claims 1, 6, 8, 12, and 35 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by T. Nakanishi et al., US 7,425,283 (2008) (“Nakanishi”).  Nakanishi discloses cyclic carbonate modified siloxanes of the formula (I) R1aAbSiO(4-a-b)/2.  Nakanishi at col. 3, lines 25-35.  In Example 3, Nakanishi discloses reaction of the cyclic carbonate modified methyldimethoxysilane having formula (6), trimethylmethoxysilane, and tetramethoxysilane, that is presumed based on analytical data, to be the compound of formula (11) depicted below, wherein X = methyl.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Nakanishi meets the instant claim 1 limitation of

an M unit (R1R2R3SiO1/2) at a content of 10% by mol or more relative to the total of silicon

because each of the following groups:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


in Nakanishi compound (11) are “M unit (R1R2R3SiO1/2)” wherein “R1, R2, R3, and R6 are each independently an organic functional group other than an alkoxy group and a hydroxyl group, or a hydrogen atom” and these groups amount to “10% by mol or more relative to the total of silicon” per claim 1.  




the polyorganosiloxane having an alkoxy group bound to silicon, and a reactive functional group bound to silicon, other than an alkoxy group, wherein the polyorganosiloxane has the alkoxy group bound to silicon at a content of 0.07 to 4% by weight based on the total weight of the polyorganosiloxane and 

in view the fact that compound (11) comprises one methoxy group (MW = 31) bonded to silicon, which amounts to 3% by weight methoxy based on the total molecular weight of 1023.59 g/mol.  

Nakanishi compound (11) further comprises four cyclic carbonate groups, i.e.,


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


bound to silicon thereby meeting the instant claim 1 limitation of:

has 3 to 12 of the reactive functional groups bound to silicon on a number basis per a molecular weight of 1000 of the polyorganosiloxane

Nakanishi is considered to meet the following claim 1 functional limitation:

a weight loss of the polyorganosiloxane in heating at 110 [Symbol font/0xB0]C under a reduced pressure of 0.15 torr for 2 hours is 5% by weight or less,

for the following reasons.  The fact that a certain result or characteristic may occur or be present in the prior art (in this weight loss of greater than 5% under the claimed heating conditions) is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (II).  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  

There is no evidence of record that Nakanishi compound (11) is chemically unstable at a temperature of 110 [Symbol font/0xB0]C to the extent that is would lose less than 5% weight upon heating at reduced pressure at 0.15 torr.  Furthermore, Nakanishi discloses distillation collecting a fraction of 120° C/50 Pa (0.4 torr), in this way, a carbonate-modified siloxane was obtained.  Nakanishi at col. 17, lines 25-28.  The fact that Nakanishi collects the product by distillation at 120 [Symbol font/0xB0]C is sufficient evidence that this product would be sufficiently stable under the claimed heating conditions such that “a weight loss of the polyorganosiloxane in heating at 110 [Symbol font/0xB0]C under a reduced pressure of 0.15 torr for 2 hours is 5% by weight or less” so as to shift the burden to Applicant to demonstrate otherwise.  

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings (e.g., structural chemical formulas that show that the invention was complete), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in 

Claims 1-9, 12, 13, 27-28, 35 and 36 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the claimed

A polyorganosiloxane comprising 

an M unit (R1R2R3SiO1/2) at a content of 10% by mol or more relative to the total of silicon and 

a T unit (R6SiO3/2) at a content of 80% by mol or less relative to the total of silicon, 

the polyorganosiloxane having an alkoxy group bound to silicon, and a reactive functional group bound to silicon, other than an alkoxy group, wherein 

the polyorganosiloxane has the alkoxy group bound to silicon at a content of 0.07 to 4% by weight based on the total weight of the polyorganosiloxane and 

has 3 to 12 of the reactive functional groups bound to silicon on a number basis per a molecular weight of 1000 of the polyorganosiloxane, and 

a weight loss of the polyorganosiloxane in heating at 110 [Symbol font/0xB0]C under a reduced pressure of 0.15 torr for 2 hours is 5% by weight or less, 

is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of the claimed genus of polyorganosilioxanes.  The instant claim 1 genus of polyorganosiloxanes is not supported by way of chemical formula, a representative number of species, or identifying characteristics.  Possession of a genus may be shown by chemical formulas that fully set forth the claimed invention and that show that the invention was complete.  MPEP § 2163.02; MPEP § 2163 (II)(3)(a)(ii).  The following variables respecting the chemical structure:

1R2R3SiO1/2);
a T unit (R6SiO3/2);
an alkoxy group bound to silicon; and
a reactive functional group bound to silicon

do not represent the full structure of the claimed polyorganosiloxane (i.e., the polyorganosiloxane comprises the above structural units) and are defined too generically (i.e., none of R1, R2, R3, and R6 or the reactive functional group are specifically defined) to show that Applicant was in possession of the claimed polyorganosiloxanes that display the functional characteristic of:

a weight loss of the polyorganosiloxane in heating at 110 [Symbol font/0xB0]C under a reduced pressure of 0.15 torr for 2 hours is 5% by weight or less

Neither instant claim 1 nor the instant specification sufficiently defines variables R1, R2, R3, or R6 to show that Applicant was in possession of the an M unit (R1R2R3SiO1/2) or T unit (R6SiO3/2).  Respecting the claimed M unit (comprising variables R1, R2, R3, or R6), the specification teaches that:

The type of the M unit in the polyorganosiloxane A,the polyorganosiloxane B, and the polyorganosiloxane C is not particularly limited, and the M unit may contain a reactive functional group In particular, at least one kind of M unit is preferably a trimethylsiloxy group.  

Specification at Page 52.  Thus, the instant specification appears to exemplify only a trimethylsiloxy group as the M unit.  However, the claimed M unit (R1R2R3SiO1/2), wherein variables R1, R2, and R3 are broadly defined within claim 1 as “independently an organic functional group other than an alkoxy group and a hydroxyl group, or a hydrogen atom, and are optionally the same or different from one another” encompass a vast number of possibilities.  The instant specification discloses a number of exemplary T units, however no correlation between structure and function is disclosed and the specification’s exemplary T units include “a polymerized product thereof”.  Specification at pages 76-77.  Again the claimed T units(R6SiO3/2) wherein variable R6 is broadly defined within claim 1 

Respecting an insufficient number of representative species, the instant specification provides ten example of the synthesis of the claimed polyorganosiloxanes (polyorganosiloxanes 1-6 and 8-11).  Specification at pages 134-138.  




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Polyorganosiloxanes 2-6 and 8-11, are prepared according to similar processes with relatively minimal variation of reagents compared to the vast number of polyorganosiloxanes claimed (i.e., relative to the claimed M/T units and reactive functional group). The exemplified species of polyorganosiloxanes 1-6 and 8-11 are insufficient to permit one of skill in the art to ‘visualize or recognize’ the members of the genus because they disclose only a few of the numerous claimed polyorganosiloxanes claimed.  The written description requirement for a claimed genus requires the disclosure of “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  MPEP § 2163.03(V) (citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350  (Fed. Cir. 2010) (en banc)).

Still further, the instant specification does not disclose relevant, identifying characteristics for the full scope of the claimed polyorganosiloxanes (i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) nor such identifying characteristics in conjunction with guidance respecting concentrations the claimed molar/weight ranges, sufficient to show 

a weight loss of the polyorganosiloxane in heating at 110 [Symbol font/0xB0]C under a reduced pressure of 0.15 torr for 2 hours is 5% by weight or less

where the instant specification provides no correlation between the claimed structural units and this functional characteristic.  MPEP § 2163(II)(A)(3)(a)(ii).  Furthermore, to arrive at the claimed polyorganosiloxane, one of skill in the art must choose between respective generic M units, T units, and reactive functional groups within the broadly claimed weight/molar ranges so as to arrive at a polyorganosiloxane.  For example, based on the teachings of the instant specification, it is unclear to one of skill in the art whether Nakanishi compound of formula (11) discussed above in the § 102 rejection falls within the claimed genus because there is insufficient discloser of chemical structure correlation with thermal stability of the claimed polyorganosiloxane.  

In view of the foregoing, claims 1-9, 12, 13, 27-28, 35 and 36 are properly rejected pursuant to § 112(a) because the claimed “polyorganosiloxane” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of this genus. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622